Case: 1:20-cv-05675 Document #: 1-1 Filed: 09/24/20 Page 1 of 13 PageID #:4




                        EXHIBIT A
                                                          Case: 1:20-cv-05675 Document #: 1-1 Filed: 09/24/20 Page 2 of 13 PageID #:5
                      Hearing Date: 12/4/2020 10:00 AM - 10:00 AM
                      Courtroom Number: 2410
                      Location: District 1 Court                                                                                                             FILED
                              Cook County, IL                                                                                                                8/6/2020 3:32 PM
                                                                                                                                                             DOROTHY BROWN
                                                                                                                                                             CIRCUIT CLERK
                                                                                                                                                             COOK COUNTY, IL
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                                                                                                                             10024230
                                           Chancery Division Civil Cover Sheet
                                           General Chancery Section                                                                                           (2//) CCCH 0623

                                                                                   IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                      COUNTY DEPARTMENT, CHANCERY DIVISION

                                           Natochia Lewis
                                                                                                        Plaintiff              2020CH05291
                                                                              v.                                    Case No:
                                           Biehl & Biehl, Inc.
                                                                                                       Defendant

                                                                                       CHANCERY DIVISION CIVIL COVER SHEET
                                                                                           GENERAL CHANCERY SECTION
                                           $&KDQFHU\'LYLVLRQ&LYLO&RYHU6KHHW*HQHUDO&KDQFHU\6HFWLRQVKDOOEHÀOHGZLWKWKHLQLWLDOFRPSODLQWLQDOODFWLRQVÀOHGLQWKH*HQHUDO
                                           &KDQFHU\6HFWLRQRI &KDQFHU\'LYLVLRQ7KHLQIRUPDWLRQFRQWDLQHGKHUHLQLVIRUDGPLQLVWUDWLYHSXUSRVHVRQO\3OHDVHFKHFNWKHER[LQ
                                           IURQWRI WKHDSSURSULDWHFDWHJRU\ZKLFKEHVWFKDUDFWHUL]HV\RXUDFWLRQEHLQJÀOHG
                                           Only one (1) case type may be checked with this cover sheet.
                                           0005       $GPLQLVWUDWLYH5HYLHZ                                         0017       0DQGDPXV
                                           0001   ✔   Class Action                                                  0018       1H([HDW
                                           0002       'HFODUDWRU\-XGJPHQW                                          0019       Partition
                                           0004       ,QMXQFWLRQ                                                    0020       4XLHW7LWOH
                                                                                                                    0021       4XR:DUUDQWR
                                           0007       General Chancery                                              0022       5HGHPSWLRQ5LJKWV
                                           0010       $FFRXQWLQJ                                                    0023       5HIRUPDWLRQRI D&RQWUDFW
                                           0011       Arbitration                                                   0024       5HVFLVVLRQRI D&RQWUDFW
                                           0012       Certiorari                                                    0025       6SHFLÀF3HUIRUPDQFH
                                           0013       'LVVROXWLRQRI &RUSRUDWLRQ                                   0026       7UXVW&RQVWUXFWLRQ
                                           0014       'LVVROXWLRQRI 3DUWQHUVKLS                                   0050       ,QWHUQHW7DNH'RZQ$FWLRQ &RPSURPLVLQJ,PDJHV
                                           0015       (TXLWDEOH/LHQ
                                           0016       ,QWHUSOHDGHU                                                              2WKHU VSHFLI\  ____________________________

                                                         41106
                                              Atty. No.: ________________             Pro Se 99500
                                                                                                                    Pro Se Only:     ,KDYHUHDGDQGDJUHHWRWKHWHUPVRI WKH&OHUN·V
                                           $WW\1DPH Daniel A. Edelman                                                             &OHUN·V2IÀFH(OHFWURQLF1RWLFH3ROLF\DQG
                                                                                                                                     FKRRVHWRRSWLQWRHOHFWURQLFQRWLFHIURPWKH
                                           Atty. for: Plaintiff Natochia Lewis                                                       &OHUN·VRIÀFHIRUWKLVFDVHDWWKLVHPDLODGGUHVV
                                           Address:   20 S. Clark St. Suite 1500
                                                                                                                    (PDLO
                                                 Chicago
                                           City: ____________________________                   IL
                                                                                         State: ____
                                                 60603
                                           =LS ________
                                                       (312) 739-4200
                                           7HOHSKRQH ________________________

                                           3ULPDU\(PDLO   courtecl@edcombs.com
                                                                            Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                                              cookcountyclerkofcourt.org
                                                                                                             Page 1 of 1
                                                Case: 1:20-cv-05675 Document #: 1-1 Filed: 09/24/20 Page 3 of 13 PageID #:6



                                           Atty. No. 41106
                                                         IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                             COUNTY DEPARTMENT, CHANCERY DIVISION
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           NATOCHIA LEWIS,                                       )
                                           on behalf of Plaintiff and a class,                   )
                                                                                                 )
                                                                  Plaintiff,                     )
                                                                                                 )
                                                          vs.                                    )
                                                                                                 )
                                           BIEHL & BIEHL, INC.,                                  )
                                                                                                 )
                                                                  Defendant.                     )
                                                                          COMPLAINT – CLASS ACTION
                                                                                  INTRODUCTION

                                                  1.      Plaintiff Natochia Lewis brings this action to secure redress from unlawful

                                           credit and collection practices engaged in by Defendant Biehl & Biehl, Inc. Plaintiff alleges

                                           violation of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”).

                                                  2.      The FDCPA broadly prohibits unfair or unconscionable collection methods,

                                           conduct which harasses or abuses any debtor, and the use of any false or deceptive statements in

                                           connection with debt collection attempts. It also requires debt collectors to give debtors certain

                                           information. 15 U.S.C. §§1692d, 1692e, 1692f and 1692g.

                                                  3.      In enacting the FDCPA, Congress found that: “[t]here is abundant evidence of the
                                           use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

                                           debt collection practices contribute to the number of personal bankruptcies, to marital instability,

                                           to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a).

                                                  4.      Because of this, courts have held that “the FDCPA's legislative intent emphasizes

                                           the need to construe the statute broadly, so that we may protect consumers against debt

                                           collectors' harassing conduct.” and that “[t]his intent cannot be underestimated.” Ramirez v.

                                           Apex Financial Management LLC, 567 F.Supp.2d 1035, 1042 (N.D.Ill. 2008).




                                                                                            1
                                                Case: 1:20-cv-05675 Document #: 1-1 Filed: 09/24/20 Page 4 of 13 PageID #:7



                                                   5.      The FDCPA encourages consumers to act as "private attorneys general" to

                                           enforce the public policies and protect the civil rights expressed therein. Crabill v. Trans Union,
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           LLC, 259 F.3d 662, 666 (7th Cir. 2001).

                                                   6.      Plaintiff seeks to enforce those policies and civil rights which are expressed

                                           through the FDCPA, 15 U.S.C. §1692 et seq.

                                                   7.      Plaintiff was intimidated, misled and confused by the conduct complained of

                                           herein. Plaintiff felt it necessary to retain counsel to deal with such conduct.
                                                                                         PARTIES

                                                   8.      Plaintiff Natochia Lewis is an individual who resides in Illinois.

                                                   9.      Defendant Biehl & Biehl, Inc. is an Illinois corporation. Its registered agent and

                                           office is Caroline S. Smith, 180 N. Lasalle St., Ste. 3300, Chicago, IL 60601.

                                                   10.     Defendant Biehl & Biehl, Inc. is engaged in the business of collecting debts

                                           incurred for personal, family or household purposes and owed to others. The debts include

                                           educational debts, medical debts, and charges for newspapers and periodicals.

                                                   11.     Defendant Biehl & Biehl, Inc. uses the mails, telephone system and internet for

                                           that purpose.

                                                   12.     Defendant Biehl & Biehl, Inc. is a debt collector as defined in the FDCPA.
                                                                                         FACTS

                                                   13.     Defendant has been attempting to collect from Plaintiff an alleged educational

                                           debt.

                                                   14.     Any such debt is for personal, family or household purposes.

                                                   15.     On or about March 6, 2020, Defendant sent Plaintiff the letter attached as

                                           Exhibit A.

                                                   16.     Exhibit A states that “We have been asked by Benedictine University to take

                                           whatever collection action is allowed by law to obtain their money.”

                                                   17.     Exhibit A is a form letter.


                                                                                             2
                                                Case: 1:20-cv-05675 Document #: 1-1 Filed: 09/24/20 Page 5 of 13 PageID #:8



                                                  18.     Prior to Exhibit A, Defendant sent Plaintiff a letter containing the “notice of debt”

                                           required by the FDCPA, 15 U.S.C. §1692g.
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                  19.     On the morning of March 9, 2020, Defendant sent Plaintiff the e-mail attached as

                                           Exhibit B.

                                                  20.     Exhibit B states:

                                                  Please be advised that our firm has been retained to intercede on behalf of Benedictine
                                                  University in facilitating resolution for the above reference claim. It is our endeavor to
                                                  resolve this matter amicably and prevent further action.

                                                  Our client previously exhausted all efforts internally in seeking your voluntary
                                                  cooperation. Absent documentation from you that clearly indicates why your
                                                  organization is lawfully withholding payment; full resolve with your intentions for
                                                  payment must be presented to this office.
                                                  Please contact me immediately to process payment by phone or forward a copy of your
                                                  check to my attention via email or facsimile and payment will be processed as an EFT
                                                  (Electronic Funds Transfer).


                                                  21.     On the afternoon of July 29, 2020, Defendant sent Plaintiff the e-mail attached as

                                           Exhibit C.

                                                  22.     Exhibit C states:


                                                  We have not heard from you on this outstanding debt. At this time, it is important to
                                                  know your intentions and have an open line of communication.

                                                  Since we have not heard from you, we can only assume you do want to defend this case.
                                                  However due to Covid-19 we are giving everyone a chance to work their debts out
                                                  voluntarily first. That does take an open line of communication and to notify us of your
                                                  intentions to clear this debt once the nation is released from quarantine.

                                                  Reach out today so this case does not move forward for additional remedies during these
                                                  times.

                                                  23.     On information and belief, communications such as Exhibit B and Exhibit C are

                                           used by Defendant as follow-up communications to communications such as Exhibit A.

                                                  24.     A review of court dockets shows that neither Defendant nor its client have filed

                                           collection lawsuits against consumers during the last five years.

                                                  25.     The reference to “take whatever collection action is allowed by law to obtain their


                                                                                            3
                                                Case: 1:20-cv-05675 Document #: 1-1 Filed: 09/24/20 Page 6 of 13 PageID #:9



                                           money” is, to the unsophisticated or least sophisticated consumer, a threat or statement that legal

                                           action will be taken.
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                  26.     The statement that “It is our endeavor to resolve this matter amicably and prevent

                                           further action” and the reference to “voluntary cooperation” likewise convey, to the least

                                           sophisticated or unsophisticated consumer, that unamicable and involuntary action will be

                                           forthcoming.

                                                  27.     The statements “we can only assume you do want to defend this case” and “we

                                           are giving everyone a chance to work their debts out voluntarily first” likewise convey, to the

                                           least sophisticated or unsophisticated consumer, that legal action either had already been filed, or

                                           was about to be taken.

                                                  28.     Additionally, Defendant left several voice messages on Plaintiff’s phone

                                           regarding the alleged debt and indicated that the alleged debt had been assigned a “case

                                           number.”

                                                  29.     These statements did in fact lead Plaintiff to worry and be confused about whether

                                           she had been sued or was about to be sued.

                                                  30.     All of Defendant’s statements threatening or implying legal action are false, in

                                           that neither Defendant nor its client pursued legal action.

                                                  31.     Plaintiff was harassed and aggravated as a result.
                                                                                 COUNT I – FDCPA

                                                  32.     Plaintiff incorporates paragraphs 1-31.

                                                  33.     Defendant violated 15 U.S.C. §1692e, 1692e(2), 1692e(5) and 1692e(10) by

                                           threatening or implying that legal action would be taken, when there was no intention to take

                                           such action.

                                                  34.     Section 1692e provides:

                                                  False or misleading representations




                                                                                            4
                                               Case: 1:20-cv-05675 Document #: 1-1 Filed: 09/24/20 Page 7 of 13 PageID #:10



                                                  A debt collector may not use any false, deceptive, or misleading representation or means
                                                  in connection with the collection of any debt. Without limiting the general application of
                                                  the foregoing, the following conduct is a violation of this section: . . .
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                  (2)     The false representation of—

                                                          (A) the character, amount, or legal status of any debt; . . .

                                                  (5)     The threat to take any action that cannot legally be taken or that is not intended to
                                                          be taken. . . .

                                                  (10)    The use of any false representation or deceptive means to collect or attempt to
                                                          collect any debt or to obtain information concerning a consumer. . . .
                                                                                CLASS ALLEGATIONS

                                                  35.     Plaintiff brings this claim on behalf of a class.

                                                  36.     The class consists of (a) all individuals (b) to whom Defendant sent a

                                           communication (c) containing (i) “take whatever collection action is allowed by law” or (ii)

                                           “resolve this matter amicably and prevent further action” or (iii) “we can only assume you do

                                           want to defend this case” or (iv) “we are giving everyone a chance to work their debts out

                                           voluntarily first” (d) which communication was sent at any time during a period beginning one

                                           year prior to the filing of this action and ending 30 days after the filing of this action and (e)

                                           where Defendant also sent the individual the “notice of debt” described in 15 U.S.C. §1692g.

                                                  37.     Plaintiff may alter the class definition to conform to developments in the case and

                                           discovery.

                                                  38.     On information and belief, based on the size of Defendant’s business and the use

                                           of a form letter, the class is so numerous that joinder of all members is not practicable.

                                                  39.     There are questions of law and fact common to the class members, which

                                           common questions predominate over any questions relating to individual class members. The

                                           predominant common questions are:

                                                          a.      Whether the language complained of conveys to the least sophisticated

                                                                  consumer or unsophisticated consumer the meaning that suit will be or has

                                                                  been filed;


                                                                                              5
                                               Case: 1:20-cv-05675 Document #: 1-1 Filed: 09/24/20 Page 8 of 13 PageID #:11



                                                             b.     Whether such communications violate the FDCPA.

                                                      40.    Plaintiff will fairly and adequately represent the class members. Plaintiff has
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           retained counsel experienced in class actions and FDCPA litigation. Plaintiff’s claim is typical

                                           of the claims of the class members. All are based on the same factual and legal theories.

                                                      41.    A class action is appropriate for the fair and efficient adjudication of this matter,

                                           in that:

                                                             a.     Individual actions are not economically feasible.

                                                             b.     Members of the class are likely to be unaware of their rights;

                                                             c.     Congress intended class actions to be the principal enforcement

                                                                    mechanism under the FDCPA.

                                                      WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

                                           against Defendant for:

                                                                    i.      Statutory damages;

                                                                    ii.     Attorney’s fees, litigation expenses and costs of suit;

                                                                    iii.    Such other and further relief as the Court deems proper.



                                                                                            /s/ Daniel A. Edelman
                                                                                            Daniel A. Edelman

                                           Daniel A. Edelman (ARDC 0712094)
                                           Cathleen M. Combs (ARDC 0472840)
                                           Cassandra P. Miller (ARDC 6290238)
                                           Daniel Scott Miller (ARDC 6331448)
                                           EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
                                           20 South Clark Street, Suite 1500
                                           Chicago, IL 60603-1824
                                           (312) 739-4200
                                           (312) 419-0379 (FAX)
                                           Email address for service: courtecl@edcombs.com
                                           Atty. No. 41106 (Cook)




                                                                                               6
                                               Case: 1:20-cv-05675 Document #: 1-1 Filed: 09/24/20 Page 9 of 13 PageID #:12



                                                                     NOTICE OF LIEN AND ASSIGNMENT

                                                   Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           a court awards. All rights relating to attorney’s fees have been assigned to counsel.



                                                                                       /s/ Daniel A. Edelman
                                                                                       Daniel A. Edelman



                                           Daniel A. Edelman
                                           EDELMAN, COMBS, LATTURNER
                                                  & GOODWIN, LLC
                                           20 S. Clark Street, Suite 1500
                                           Chicago, Illinois 60603
                                           (312) 739-4200
                                           (312) 419-0379 (FAX)




                                                                                          7
                                            Case: 1:20-cv-05675 Document #: 1-1 Filed: 09/24/20 Page 10 of 13 PageID #:13
                      Hearing Date: No hearing scheduled
                      Courtroom Number: No hearing scheduled
                      Location: No hearing scheduled                                                            FILED
                                                                                                                9/3/2020 11:27 AM
                                                                                                                DOROTHY BROWN
                                                                                                                CIRCUIT CLERK
                                                                                                                COOK COUNTY, IL
FILED DATE: 9/3/2020 11:27 AM 2020CH05291




                                                                                                                2020CH05291

                                                                                                                10332560
                                          Case:
                      Return Date: No return     1:20-cv-05675
                                              date scheduled    Document               #: 1-1 Filed: 09/24/20 Page 11 of 13 PageID #:14
                      Hearing Date: 12/4/2020 10:00 AM - 10:00 AM
                      Courtroom Number: 2410
                      Location: District 1 Court                                                                                       FILED
                              Cook County, IL                                                                                          8/10/2020 1:08 PM
                                                                                                                                       DOROTHY BROWN
                                                                                                                                       CIRCUIT CLERK
                                                                                                                                       COOK COUNTY, IL
                           PM 2020CH05291




                                                                                                                                       2020CH05291

                                                                                                                                       10049484
                                            2120 - Served                      2121 - Served
                                            2220 - Not Served                  2221 - Not Served
                      1:08 AM




                                            2320 - Served By Mail              2321 - Served By Mail
            8/10/202011:27




                                            2420 - Served By Publication       2421 - Served By Publication
                                            Summons - Alias Summons                                                        (08/01/18) CCG 0001 A
FILED DATE: 9/3/2020




                                                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                            Natochia Lewis
                                                                              (Name all parties)               2020-CH-05291
                                                                                                   Case No.
                                                                     v.
                                            Biehl & Biehl, Inc.

                                                                          ✔   SUMMONS              ALIAS SUMMONS
                                            To each Defendant:
                                            <28$5(680021('DQGUHTXLUHGWRÀOHDQDQVZHUWRWKHFRPSODLQWLQWKLVFDVHDFRS\RI 
                                            ZKLFKLVKHUHWRDWWDFKHGRURWKHUZLVHÀOH\RXUDSSHDUDQFHDQGSD\WKHUHTXLUHGIHHwithin thirty
                                            (30) days after service of this SummonsQRWFRXQWLQJWKHGD\RI VHUYLFH7RÀOH\RXUDQVZHURU
                                            DSSHDUDQFH\RXQHHGDFFHVVWRWKHLQWHUQHW3OHDVHYLVLWZZZFRRNFRXQW\FOHUNRIFRXUWRUJ to initiate
                                            WKLVSURFHVV.LRVNVZLWKLQWHUQHWDFFHVVDUHDYDLODEOHDWDOO&OHUN·V2IÀFHORFDWLRQV3OHDVHUHIHUWR
                                            the last page of this document for location information.
                                            If you fail to do so, a judgment by default may be entered against you for the relief
                                            requested in the complaint.
                                            7RWKH2IÀFHU
                                            7KLV6XPPRQVPXVWEHUHWXUQHGE\WKHRIÀFHURURWKHUSHUVRQWRZKRPLWZDVJLYHQIRUVHUYLFH
                                            ZLWKHQGRUVHPHQWRI VHUYLFHDQGIHHVLI DQ\LPPHGLDWHO\DIWHUVHUYLFH,I VHUYLFHFDQQRWEHPDGH
                                            WKLV6XPPRQVVKDOOEHUHWXUQHGVRHQGRUVHG7KLV6XPPRQVPD\QRWEHVHUYHGODWHUWKDQWKLUW\  
                                            GD\VDIWHULWVGDWH




                                                          Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                            cookcountyclerkofcourt.org
                                                                                             Page 1 of 3
                                                Case: 1:20-cv-05675 Document #: 1-1 Filed: 09/24/20 Page 12 of 13 PageID #:15
                                            Summons - Alias Summons                                                                (08/01/18) CCG 0001 B
                                            (ILOLQJLVQRZPDQGDWRU\IRUGRFXPHQWVLQFLYLOFDVHVZLWKOLPLWHGH[HPSWLRQV7RHILOH\RXPXVWILUVW
                                            FUHDWHDQDFFRXQWZLWKDQHILOLQJVHUYLFHSURYLGHU9LVLWKWWSHILOHLOOLQRLVFRXUWVJRYVHUYLFHSURYLGHUVKWP
                                            WROHDUQPRUHDQGWRVHOHFWDVHUYLFHSURYLGHU,I \RXQHHGDGGLWLRQDOKHOSRUKDYHWURXEOHHÀOLQJYLVLWKWWS
                                            ZZZLOOLQRLVFRXUWVJRY)$4JHWKHOSDVSRUWDONZLWK\RXUORFDOFLUFXLWFOHUN·VRIÀFH
                           PM 2020CH05291




                                                        41106
                                            $WW\1R ________________                                Witness:

                                            $WW\1DPH Daniel A. Edelman                                       8/10/2020 1:08 PM DOROTHY BROWN
                      1:08 AM




                                            $WW\IRU Plaintiff Natochia Lewis
            8/10/202011:27




                                                                                                                '2527+<%52:1&OHUNRI &RXUW
                                            Address: 20 S. Clark Street, Suite 1500
FILED DATE: 9/3/2020




                                                   Chicago                                              Date of Service: ___________
                                            &LW\ ____________________________                         7REHLQVHUWHGE\RIÀFHURQFRS\OHIWZLWK
                                                    IL
                                            State: ____          60603
                                                            Zip: ________                               Defendant or other person):
                                                       (312) 739-4200
                                            Telephone: ________________________
                                            3ULPDU\(PDLO courtecl@edcombs.com




                                                            Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                              cookcountyclerkofcourt.org
                                                                                                  Page 2 of 3
                                                    Case: 1:20-cv-05675 Document #: 1-1 Filed: 09/24/20 Page 13 of 13 PageID #:16


                                                    CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                                    5LFKDUG-'DOH\&HQWHU                             Domestic Relations Division
                                                    ::DVKLQJWRQ                                   5LFKDUG-'DOH\&HQWHU
                           PM 2020CH05291




                                                    &KLFDJR,/                                 ::DVKLQJWRQ5P
                                                    'LVWULFW6NRNLH                               &KLFDJR,/
                                                    2OG2UFKDUG5G                               +RXUVDPSP
                      1:08 AM




                                                    6NRNLH,/                                   Civil Appeals
            8/10/202011:27




                                                    'LVWULFW5ROOLQJ0HDGRZV                      5LFKDUG-'DOH\&HQWHU
                                                     2121 Euclid                                       ::DVKLQJWRQ5P
FILED DATE: 9/3/2020




                                                    5ROOLQJ0HDGRZV,/                         &KLFDJR,/
                                                                                                       +RXUVDPSP
                                                    'LVWULFW0D\ZRRG
                                                    0D\EURRN$YH                                  Criminal Department
                                                    0D\ZRRG,/                                 5LFKDUG-'DOH\&HQWHU
                                                                                                       ::DVKLQJWRQ5P
                                                    'LVWULFW%ULGJHYLHZ                           &KLFDJR,/
                                                    6WK$YH                                  +RXUVDPSP
                                                    %ULGJHYLHZ,/
                                                                                                       &RXQW\'LYLVLRQ
                                                    'LVWULFW0DUNKDP                              5LFKDUG-'DOH\&HQWHU
                                                    6.HG]LH3NZ\                               ::DVKLQJWRQ5P
                                                    0DUNKDP,/                                 &KLFDJR,/
                                                     Domestic Violence Court                           +RXUVDPSP
                                                     555 W Harrison                                    3UREDWH'LYLVLRQ
                                                    &KLFDJR,/                                 5LFKDUG-'DOH\&HQWHU
                                                     Juvenile Center Building                          ::DVKLQJWRQ5P
                                                    :2JGHQ$YH5P                           &KLFDJR,/
                                                    &KLFDJR,/                                 +RXUVDPSP
                                                     Criminal Court Building                           /DZ'LYLVLRQ
                                                    6&DOLIRUQLD$YH5P                     5LFKDUG-'DOH\&HQWHU
                                                    &KLFDJR,/                                 ::DVKLQJWRQ5P
                                                                                                       &KLFDJR,/
                                            Daley Center Divisions/Departments                         +RXUVDPSP
                                                     Civil Division                                    7UDIÀF'LYLVLRQ
                                                    5LFKDUG-'DOH\&HQWHU                            5LFKDUG-'DOH\&HQWHU
                                                    ::DVKLQJWRQ5P                           ::DVKLQJWRQ/RZHU/HYHO
                                                    &KLFDJR,/                                 &KLFDJR,/
                                                    +RXUVDPSP                         +RXUVDPSP
                                                    &KDQFHU\'LYLVLRQ
                                                    5LFKDUG-'DOH\&HQWHU
                                                    ::DVKLQJWRQ5P
                                                    &KLFDJR,/
                                                    +RXUVDPSP

                                                             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                               cookcountyclerkofcourt.org
                                                                                          Page 3 of 3
